Citation Nr: 1635866	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-28 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression secondary to bilateral knee disabilities.

2.  Entitlement to service connection for depression secondary to service-connected bilateral knee disabilities.

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A February 2007 rating decision denied a claim for service connection for depression.  The Veteran was notified of the denial by letter dated later that month and did not file a notice of disagreement of new and material evidence within one year of the denial notice.

2.  The additional evidence presented since the February 2007 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  There is competent, probative evidence relating the Veteran's depression to his service-connected bilateral knee disabilities.  


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied a claim for service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence to reopen a claim of service connection for depression secondary to service-connected bilateral knee disabilities has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Service connection for depression secondary to service-connected bilateral knee disabilities is warranted.  38 U.S.C. A. §§ 1110, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for depression in June 2006.  A February 2007 rating decision denied the claim on the basis there was no evidence of a depression disorder that began in or was related to military service.  He was notified of the denial by latter dated later that month.  The Veteran did not timely appeal the February 2007 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2014).  Service connection for a depression disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds that the Veteran has submitted new and material evidence since the last final decision in February 2007.  The Board also notes that the Veteran has refined the service connection claim for depression as entitlement to service connection for depression secondary to service-connected bilateral knee disabilities as stated on the cover page.  The newly submitted evidence includes VA treatment records since March 2009 that reflect that the Veteran's depression symptoms are exacerbated by his medical problems including traumatic arthritis, chronic pain, and decreased functioning.  

The Board finds that the VA treatment records are new in that they were not of record at the time of the previous denial.  They are material in that they speak directly to the Veteran's claim of service connection secondary to service-connected bilateral knee disabilities.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for depression secondary to service-connected bilateral knee disabilities, is reopened.  

The Veteran contends that service connection is warranted for his depressive disorder secondary to his service-connected bilateral knee disabilities.  He is service connected for bilateral knee degenerative joint disease and bilateral knee instability with incoordination and weakness.  Specifically, the Veteran asserts that as his bilateral knee disabilities have worsened, he has become more depressed due to decreased functioning and chronic pain from bilateral knee degenerative joint disease and bilateral knee instability with incoordination and weakness.  

VA treatment records document repeated complaints of, and treatment for, depression.  In March 2009, a psychiatry note reflects that the Veteran reported worsening depression after receiving reports from physicians treating his bilateral knee disabilities that he can expect continued worsening, and eventual knee replacements.  The March 2009 treating physician stated that the Veteran's worsening depression was likely exacerbated by general medical problems including traumatic arthritis, chronic pain, and decreased functioning.  April 2010 and April 2011 psychiatry notes show that the Veteran reported his depression was worsening as he dealt with the frustration of unemployability, chronic knee pain, limited mobility, and lack of present alternatives that would improve his quality of life.  The treating physician noted the Veteran's depression as presently linked to, and exacerbated by, general medical problems including traumatic arthritis, chronic pain, and decreased functioning.  A June 2014 psychiatry note reflects that the Veteran reported depression that was exacerbated by both his worsening degenerative disease, chronic pain, and financial stressors and homelessness.  The physician noted that as the Veteran's degenerative disease worsened, mobility decreased, and weight increased, his depression worsened as well.  The physician also noted that since 2008 the Veteran's mobility due to knee degeneration and knee pain has worsened significantly, and the Veteran was assessed with depression due to general medical condition.  

A December 2010 VA examination indicates that the Veteran reported feeling depressed and anxious, had sleep impairment, and had become socially isolated.  After diagnostic testing, the examiner stated the Veteran's testing results suggested some over reporting of symptomatology, which the examiner felt was consistent with some over reporting during the interview.  The examiner diagnosed depressive disorder, not otherwise specified (NOS), and opined that the Veteran's depressive symptoms were not caused by or a direct result of his service-connected conditions.  The rationale provided was that the record indicated that his depression preceded the more recent complaints of depression secondary to his deteriorating knee condition.  The examiner also stated that there is no medical or research literature that supports the contention that bilateral knee degenerative arthritis causes depression, and there is no indication that given other factors, including interpersonal difficulties, substance abuse, and business difficulties that his bilateral knee degenerative arthritis has aggravated his depression.  

The Board finds the December 2010 VA opinion to be inadequate for rating purposes as the examiner attributed issues the Veteran was experiencing several years prior to filing his current claim as the rationale for the negative opinion, which doesn't address whether the Veteran's worsening service-connected bilateral knee disabilities caused or aggravated his depression.  Furthermore, the examiner's opinion ignores the VA psychiatry notes that relate the Veteran's depression to general medical problems including traumatic arthritis, chronic pain, and decreased functioning.  

In a July 2014 VA opinion for aggravation of a nonservice-connected condition, the examiner opined that the Veteran's depression was not aggravated beyond its natural progression by his service-connected bilateral knee disabilities.  The rationale provided was that several psychological factors likely exacerbated the Veteran's mood complaints, and the examiner stressed that there is no scientific evidence supporting the contention that a physical complaint, including bilateral knee conditions and scars, causes or aggravates a psychiatric disorder, including depression.  

Unfortunately, the Board finds the July 2014 VA opinion report inadequate for rating purposes.  The negative opinion does not take into account the Veteran's reports that his worsening bilateral knee disabilities caused his depressive symptoms to become worse, or the mental health treatment notes since March 2009 that related the Veteran's depression to his traumatic arthritis and chronic pain.  

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, given the positive medical evidence linking the Veteran's increased depression symptoms to worsening of his service-connected bilateral knee disabilities, the two inadequate VA opinions, and affording the Veteran the benefit of the doubt, the Board finds that the evidence of record supports the claim, and that service connection for depression secondary to bilateral knee disabilities is warranted.


ORDER

Service connection for depression secondary to service-connected bilateral knee disabilities is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the TDIU issue.

The Veteran asserts that he is unable to work due to his service-connected conditions.  A review of the claims file reflects that the Veteran reported that in 2008 he was working 60 hours per week in the restaurant business but knee degeneration and knee pain made it impossible for him to stand on his feet for long hours, as was required by the job.  

The Board notes that an August 27, 2015 Compensated Work Therapy note states that the Veteran was to begin employment with the VA on September 20, 2015.  There is no further information in the claims file regarding the Veteran's employment status at this time, or whether or not he started working on or about September 20, 2015.  On remand, the AOJ should inquire as to whether the Veteran is currently employed, and if so, when that employment began.  

Additionally, as the Board has granted service connection for depression secondary to service-connected bilateral knee disabilities, and the AOJ has not explicitly adjudicated entitlement to TDIU in light of this additional service-connected disability, the issue of TDIU must be remanded for adjudication by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2. Contact the Veteran and ask him to provide information regarding his employment status, to include whether he began employment on or about September 20, 2015 with VA as noted in the August 27, 2015 Compensated Work Therapy Note.  

3. Thereafter, and following any additional development deemed warranted, the issue of TDIU should be adjudicated.  If the determination is unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


